DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed January 14, 2021 has been entered. Claims 1-6, 8-13, and 15-22 are now pending in the application. Claims 1, 6 , and 13 are the independent claims. Claims 7 and 14 have been canceled. Claims 19-22 are new.
Applicant’s amendments to claims 16 have overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed October 22, 2020. The relative term “substantially” has been removed from the claim. The rejection of claims 16 under 35 U.S.C. 112(b) has therefore been withdrawn. 
The use of the Bremkens (US 20190144031 A1)  art has now been removed from the rejections, as the examiner now recognizes the reference as not prior art. However, Kobayashi has been more thoroughly reviewed and the examiner now finds that it does teach claims limitations that were previously rejected with Bremkens. Please see the rejections below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (U.S. Pat. Pub. No. US2009/0192679 A1).

Regarding claim 1, Kobayashi  discloses:
A steering system comprising: 
an electric motor drivably coupled to a steering column (see Fig. 1 and paragraph 0004); and 
a computer communicatively coupled to the electric motor (see Fig. 1, including control unit, item 100; and motor, item 20) and programmed (see paragraph 0110 for code) to 
isolate a nibble signal in data representing a torque of the steering column (for isolating see paragraph 0076 for a specific mention of filtering, or isolating, a steering torque Tr so that “only a high-frequency component relating to…shimmy passes there through, so that the…shimmy can be suppressed.” For the fact that this isolating is related to a nibble signal see paragraph 0017, which specifically defines shimmy as having its “source” in the “unbalance and non-uniformity of rotating portions of tire wheels.” This is a nibble signal. For this being related to the torque of the steering column, see Fig. 11 and paragraphs 0075-0076. For this isolating being done by a programmed computer coupled to a motor, see paragraphs 0075 and 0076, which both teach a steering torque signal Tr as an input to a an “adder 116A.” See paragraph 0009 and Fig. 1 for the adder 116A being part of the control unit 100. See paragraph 0004 and Fig. 1 for the controller being coupled to the electric motor.), and 
instruct the electric motor to output a motor torque based on the nibble signal shifted by a phase shift, the phase shift based on a vehicle-wheel frequency (see Kobayashi, paragraphs 0063 and 0066 for determining a phase shifted value *SAT. See paragraphs 0075 and 0076 for *SAT being filtered to allow the “shimmy” to pass through so that it can be suppressed. See paragraph 0017, which specifically defines shimmy as having its “source” in the “unbalance and non-uniformity of rotating portions of tire wheels.” See the output of this high pass filter 119-1 being an input into the value *SATc, which is “added to an output (current command value) of a robust stabilization compensating section…the added value is inputted to motor system control section 120, which as paragraph 0009 teaches, drives the motor coupled to the steering column. In other words, Kobayashi teaches compensating for nibble by a phase shift based on vehicle-wheel frequency.); wherein
shifting the nibble signal by the phase shift includes applying an all-pass filter to the nibble signal (this limitation relates to Fig. 3, block 315 of the instant application, in which the nibble signal and the filtered wheel speed are input into block 315, which is labeled “phase compensation.” The all-pass filter is discussed in the specification of the instant application in paragraphs 0013-0015, 0019, and 0043-0044. With this in mind, see Kobayashi, Fig. 7, the *SAT is input into item 118. Note that the *SAT is the estimated nibble signal. This nibble signal is input, as seen in Figure 9, into item 118-1A, which paragraph 0066 describes as a “phase-led compensating section” that “compensates a delay.” According to Wikipedia (Wikipedia.org, "All-pass filter," accessed March 18, 2021, https://en.wikipedia.org/wiki/All-pass_filter) an all-pass filter “changes the phase relationship among various frequencies.” Kobayashi, Fig. 9, which shows that the vehicle speed (which is a form of wheel frequency) and the nibble signal *SAT are fed into item 118-1A. As explained in paragraph 0068, item 118-1A is the “phase-lead compensating section 118-1A.” The function of this item is elaborated on in paragraph 0066 as a device that “compensates a delay.” This paragraph is discussing a similar filter, yet one that does not take wheel frequency into account. However, both devices have similar functions in that they both compensate a delay, and the description used in paragraph 0066 is therefore still appropriate. According to the definition of an all-pass filter, item 118-1A is an all-pass filter. Therefore, Kobayashi teaches the limitation in question. It is true that Kobayashi does not explicitly call item 118-1A an all-pass filter, but functionally, that is what the item is. Would a rose by any other name smell as sweet? This comment is not intended to be sarcastic. Claims are frequently rejected even though their language does not exactly match. A claim reciting a steering wheel, for example, can be rejected with art citing a steering handle. In this case, a set of filters, the first of which, item 118-1A, compensates a phrase stands in for an all-pass filter. Functionally, they are identical.)

Regarding claim 2, Kobayashi discloses the steering system of claim 1. 
Kobayashi further discloses a steering system wherein:
the electric motor is an electric-power- assist-steering motor (for examination purposes, the extensively hyphenated modifier of motor will be interpreted to mean that the motor is electric, and it is an assist motor for power steering; therefore it is an electric-power power-steering assist motor. For that, see paragraph 0004 for the motor being an electric power steering assist motor).  

Regarding claim 3, Kobayashi discloses the steering system of claim 2. 

The motor torque is a sum of 
(1) a power-assist torque determined from the steering-column torque and 
(2) the nibble signal shifted by the phase shift 
(see Kobayashi, amended Fig. 11, which is pasted below as Fig. 1 of this Office Action, and paragraph 0076 for how “shimmy…is canceled. The shimmy torque is passed through the high pass filter and phase shifted. The output of that is *SATc. This value is added to the power-assist torque, or “current command value,” which becomes the motor command torque. This way “a correction [to shimmy] is made.)


    PNG
    media_image1.png
    142
    171
    media_image1.png
    Greyscale

Fig. 1 – Cropped Fig. 11 of Kobayashi

Regarding claim 4, Kobayashi discloses the steering system of claim 1. 
Kobayashi further discloses a steering system further comprising 
a torque sensor communicatively coupled to the computer and positioned to detect a torque of the steering column (see Fig. 1, item 20, for a torque sensor. Note that it is coupled in the figure to the control unit, item 100.).  


Regarding claim 13, Kobayashi  discloses:
A method comprising: 
isolating a nibble signal in data representing a steering-column torque (for isolating see paragraph 0076 for a specific mention of filtering, or isolating, a steering torque Tr so that “only a high-frequency component relating to…shimmy passes there through, so that the…shimmy can be suppressed.” For the fact that this isolating is related to a nibble signal see paragraph 0017, which specifically defines shimmy as having its “source” in the “unbalance and non-uniformity of rotating portions of tire wheels.” This is a nibble signal. For this being related to the torque of the steering column, see Fig. 11 and paragraphs 0075-0076. For this isolating being done by a programmed computer coupled to a motor, see paragraphs 0075 and 0076, which both teach a steering torque signal Tr as an input to a an “adder 116A.” See paragraph 0009 and Fig. 1 for the adder 116A being part of the control unit 100. See paragraph 0004 and Fig. 1 for the controller being coupled to the electric motor.); and 
instructing an electric motor to output a motor torque based on the nibble signal shifted by a phase shift, the phase shift based on a vehicle-wheel frequency (see Kobayashi, paragraphs 0063 and 0066 for determining a phase shifted value *SAT. See paragraphs 0075 and 0076 for *SAT being filtered to allow the “shimmy” to pass through so that it can be suppressed. See paragraph 0017, which specifically defines shimmy as having its “source” in the “unbalance and non-uniformity of rotating portions of tire wheels.” See the output of this high pass filter 119-1 being an input into the value *SATc, which is “added to an output (current command value) of a robust stabilization compensating section…the added value is inputted to motor system control section 120, which as paragraph 0009 teaches, drives the motor coupled to the steering column. In other words, Kobayashi teaches compensating for nibble by a phase shift based on vehicle-wheel frequency.); wherein
shifting the nibble signal by the phase shift includes applying an all-pass filter to the nibble signal (this limitation relates to Fig. 3, block 315 of the instant application, in which the nibble signal and the filtered wheel speed are input into block 315, which is labeled “phase compensation.” The all-pass filter is discussed in the specification of the instant application in paragraphs 0013-0015, 0019, and 0043-0044. With this in mind, see Kobayashi, Fig. 7, the *SAT is input into item 118. Note that the *SAT is the estimated nibble signal. This nibble signal is input, as seen in Figure 9, into item 118-1A, which paragraph 0066 describes as a “phase-led compensating section” that “compensates a delay.” According to Wikipedia, an all-pass filter “changes the phase relationship among various frequencies.” Kobayashi, Fig. 9, which shows that the vehicle speed (which is a form of wheel frequency) and the nibble signal *SAT are fed into item 118-1A. As explained in paragraph 0068, item 118-1A is the “phase-lead compensating section 118-1A.” The function of this item is elaborated on in paragraph 0066 as a device that “compensates a delay.” This paragraph is discussing a similar filter, yet one that does not take wheel frequency into account. However, both devices have similar functions in that they both compensate a delay, and the description used in paragraph 0066 is therefore still appropriate. According to the definition of an all-pass filter, item 118-1A is an all-pass filter. Therefore, Kobayashi teaches the limitation in question. It is true that Kobayashi does not explicitly call item 118-1A an all-pass filter, but functionally, that is what the item is. Would a rose by any other name smell as sweet? This comment is not intended to be sarcastic. Claims are frequently rejected even though their language does not exactly match. A claim reciting a steering wheel, for example, can be rejected with art citing a steering handle. In this case, a set of filters, the first of which, item 118-1A, compensates a phrase stands in for an all-pass filter. Functionally, they are identical.)

Regarding claim 17, Kobayashi discloses the method of claim 13. 
Kobayashi further discloses:
A method wherein the motor torque is a sum of 
(1) a power-assist torque determined from the steering-column torque and 
(2) the nibble signal shifted by the phase shift (see Kobayashi, amended Fig. 11, which is pasted below as Fig. 1 of this Office Action, and paragraph 0076 for how “shimmy…is canceled. The shimmy torque is passed through the high pass filter and phase shifted. The output of that is *SATc. This value is added to the power-assist torque, or “current command value,” which becomes the motor command torque. This way “a correction [to shimmy] is made.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 9, 10, 12, 16,18, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Oblizajek et al. (U.S. Pat. No. 9,440,674 B2).

Regarding claim 5, Kobayashi discloses the steering system of claim 1.
Kobayashi further teaches a steering system further comprising:
a vehicle wheel turnable by the steering column (see Kobayashi, paragraph 0004 for a steering wheel connected to the pinion rack), and 
However, Kobayashi does not appear to explicitly further teach:
A steering system further comprising:
a wheel-speed sensor communicatively coupled to the computer and positioned to detect rotation of the vehicle wheel.  
Yet Oblizajek teaches
A steering system comprising:
a wheel-speed sensor communicatively coupled to the computer and positioned to detect rotation of the vehicle wheel (see Oblizajek, col. 8, lines 28, lines 28-56 for sensor data providing “angular velocity…of the tire.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kobayashi, to add the additional features of a steering system further comprising a wheel-speed sensor communicatively coupled to the computer and positioned to detect rotation of the vehicle wheel, as taught by Oblizajek. The motivation for doing so would be to detect and suppress nibble, as recognized by Oblizajek (see col. 8, lines 50-56).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 6, Kobayashi teaches:
A control unit to:
isolate a nibble signal in data representing a torque of the steering column (for isolating see paragraph 0076 for a specific mention of filtering, or isolating, a steering torque Tr so that “only a high-frequency component relating to…shimmy passes there through, so that the…shimmy can be suppressed.” For the fact that this isolating is related to a nibble signal see paragraph 0017, which specifically defines shimmy as having its “source” in the “unbalance and non-uniformity of rotating portions of tire wheels.” This is a nibble signal. For this being related to the torque of the steering column, see Fig. 11 and paragraphs 0075-0076. For this isolating being done by a programmed computer coupled to a motor, see paragraphs 0075 and 0076, which both teach a steering torque signal Tr as an input to a an “adder 116A.” See paragraph 0009 and Fig. 1 for the adder 116A being part of the control unit 100. See paragraph 0004 and Fig. 1 for the controller being coupled to the electric motor.), and 
instruct the electric motor to output a motor torque based on the nibble signal shifted by a phase shift, the phase shift based on a vehicle-wheel frequency (see Kobayashi, paragraphs 0063 and 0066 for determining a phase shifted value *SAT. See paragraphs 0075 and 0076 for *SAT being filtered to allow the “shimmy” to pass through so that it can be suppressed. See paragraph 0017, which specifically defines shimmy as having its “source” in the “unbalance and non-uniformity of rotating portions of tire wheels.” See the output of this high pass filter 119-1 being an input into the value *SATc, which is “added to an output (current command value) of a robust stabilization compensating section…the added value is inputted to motor system control section 120, which as paragraph 0009 teaches, drives the motor coupled to the steering column. In other words, Kobayashi teaches compensating for nibble by a phase shift based on vehicle-wheel frequency.); wherein
wherein shifting the nibble signal by the phase shift includes applying an all-pass filter to the nibble signal (this limitation relates to Fig. 3, block 315 of the instant application, in which the nibble signal and the filtered wheel speed are input into block 315, which is labeled “phase compensation.” The all-pass filter is discussed in the specification of the instant application in paragraphs 0013-0015, 0019, and 0043-0044. With this in mind, see Kobayashi, Fig. 7, the *SAT is input into item 118. Note that the *SAT is the estimated nibble signal. This nibble signal is input, as seen in Figure 9, into item 118-1A, which paragraph 0066 describes as a “phase-led compensating section” that “compensates a delay.” According to Wikipedia, an all-pass filter “changes the phase relationship among various frequencies.” Kobayashi, Fig. 9, which shows that the vehicle speed (which is a form of wheel frequency) and the nibble signal *SAT are fed into item 118-1A. As explained in paragraph 0068, item 118-1A is the “phase-lead compensating section 118-1A.” The function of this item is elaborated on in paragraph 0066 as a device that “compensates a delay.” This paragraph is discussing a similar filter, yet one that does not take wheel frequency into account. However, both devices have similar functions in that they both compensate a delay, and the description used in paragraph 0066 is therefore still appropriate. According to the definition of an all-pass filter, item 118-1A is an all-pass filter. Therefore, Kobayashi teaches the limitation in question. It is true that Kobayashi does not explicitly call item 118-1A an all-pass filter, but functionally, that is what the item is. Would a rose by any other name smell as sweet? This comment is not intended to be sarcastic. Claims are frequently rejected even though their language does not exactly match. A claim reciting a steering wheel, for example, can be rejected with art citing a steering handle. In this case, a set of filters, the first of which, item 118-1A, compensates a phrase stands in for an all-pass filter. Functionally, they are identical.)
However, Kobayashi does not appear to explicitly further teach:
A computer comprising a processor and a memory storing instructions executable by the processor.
	Yet Oblizajek teaches:
A computer comprising a processor and a memory storing instructions executable by the processor, to suppress shimmy or steering nibble (see col. 19, lines 23-28, and col. 14, line 1 and Fig. 4. The entire invention is directed toward suppressing nibble, see col. 2, line 13 and lines 39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kobayashi, to add the additional features of a computer comprising a processor and a memory storing instructions executable by the processor, as taught by Oblizajek. The motivation for see col. 8, lines 50-56).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 9, Kobayashi and Oblizajek teach the computer of claim 6.
Yet Kobayashi does not appear to explicitly further teach:
A computer, wherein 
the memory stores a lookup table of vehicle- wheel frequencies paired with phase shifts, 
wherein the phase shifts minimize uncompensated nibble at the respective vehicle-wheel frequencies.  
However, Oblizajek teaches:
A computer, wherein 
the memory stores a lookup table of vehicle- wheel frequencies paired with phase shifts (see col. 11, lines 18-24 and col. 14, lines 1-64 and especially lines 43-46, and), 
wherein the phase shifts minimize uncompensated nibble at the respective vehicle-wheel frequencies (for suppressing vehicle wheel nibble at various frequencies see col. 2, lines 50-57, col. 2, line 13, and col. 2, line 39-41. For the computer suppressing nibble using a phase shift see col. 6, lines 23-27; col. 10, lines 15-21, and claims 19 and 20.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kobayashi, Oblizajek to add the additional features of a computer wherein the memory stores a lookup table of vehicle- wheel frequencies paired with phase shifts, wherein the phase shifts minimize uncompensated nibble at the respective vehicle-wheel frequencies, as taught by Oblizajek. The motivation for doing so would be to compensate for steering nibble, as recognized by Oblizajek (see col. 1, lines 10-12). Also, look up tables may allow for specifying a specific make and model and can be updated, as recognized by Oblizajek (see col. 14, lines 28-31).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 10, Kobayashi and Oblizajek teach the computer of claim 6.
Yet Kobayashi does not appear to explicitly further teach:
A computer, wherein shifting the nibble signal by the phase shift includes time-delaying the nibble signal.
	However, Oblizajek teaches:
see Oblizajek, col. 11, lines 26 and 34-38 for including a time delay on the phase shift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kobayashi, Oblizajek to add the additional features of a computer wherein the memory stores a lookup table of vehicle-wheel frequencies paired with phase shifts, wherein the phase shifts minimize uncompensated nibble at the respective vehicle-wheel frequencies, as taught by Oblizajek. The motivation for doing so would be to compensate for steering nibble, as recognized by Oblizajek (see col. 1, lines 10-12). Also, look up tables may allow for specifying a specific make and model and can be updated, as recognized by Oblizajek (see col. 14, lines 28-31).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 12, Kobayashi and Oblizajek teach the computer of claim 6.
Yet Kobayashi does not appear to explicitly further teach:
A computer, wherein isolating the nibble signal includes applying a tuned resonator software filter.
	However, Oblizajek teaches:
see Oblizajek, col. 17, lines 11-15, 21-25, and lines 36-56. See col. 18, lines 55-56 for the SWV suppression techniques referred to in the previous citations as being “software-based.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kobayashi, Oblizajek to add the additional features of a computer wherein isolating the nibble signal includes applying a tuned resonator software filter, as taught by Oblizajek. The motivation for doing so would be to compensate for steering nibble, as recognized by Oblizajek (see col. 1, lines 10-12 and col. 18, lines 57-67). Also, software based tuning is cost efficient, as recognized by Oblizajek (see col. 18, lines 55-57),
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Kobayashi teaches the method of claim 13.
Yet Kobayashi does not appear to explicitly further teach:
A method further comprising determining the phase shift by consulting a lookup table of vehicle-wheel frequencies paired with phase shifts, wherein the phase shifts minimize uncompensated nibble at the respective vehicle-wheel frequencies.  
	However, Oblizajek teaches:
see col. 11, lines 18-24 and col. 14, lines 1-64 and especially lines 43-46, and), wherein the phase shifts minimize uncompensated nibble at the respective vehicle-wheel frequencies (for suppressing vehicle wheel nibble at various frequencies see col. 2, lines 50-57, col. 2, line 13, and col. 2, line 39-41. For the computer suppressing nibble using a phase shift see col. 6, lines 23-27; col. 10, lines 15-21, and claims 19 and 20.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kobayashi, to add the additional features of a method comprising determining the phase shift by consulting a lookup table of vehicle-wheel frequencies paired with phase shifts, wherein the phase shifts minimize uncompensated nibble at the respective vehicle-wheel frequencies, as taught by Oblizajek. The motivation for doing so would be to compensate for steering nibble in order to reduce them, as recognized by Oblizajek (see col. 1, lines 10-12). Also, look up tables may allow for specifying a specific make and model and can be updated, as recognized by Oblizajek (see col. 14, lines 28-31).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 18, Kobayashi discloses the method of claim 13. 
However, Kobayashi does not appear to explicitly further teach:

	Yet Oblizajek teaches: 
A method wherein isolating the nibble signal includes applying a tuned resonator software filter (see Oblizajek, col. 17, lines 11-15, 21-25, and lines 36-56. See col. 18, lines 55-56 for the SWV suppression techniques referred to in the previous citations as being “software-based.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Kobayashi, to add the additional features of a method wherein isolating the nibble signal includes applying a tuned resonator software filter, as taught by Oblizajek. The motivation for doing so would be to compensate for steering nibble, as recognized by Oblizajek (see col. 1, lines 10-12 and col. 18, lines 57-67). Also, software based tuning is cost efficient, as recognized by Oblizajek (see col. 18, lines 55-57),
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 20, Kobayashi discloses the steering system of claim 1.
However, Kobayashi does not appear to explicitly further teach:
A steering system wherein:
isolating the nibble signal includes applying a tuned resonator software filter, the tuned resonator software filter is a function of a discrete sampling time, and
the discrete sampling time is a shortest time over which the vehicle-wheel frequency can be measured.  
Yet Oblizajek teaches: 
A steering system wherein:
isolating the nibble signal includes applying a tuned resonator software filter (see Oblizajek, col. 17, lines 11-15, 21-25, and lines 36-56. See col. 18, lines 55-56 for the SWV suppression techniques referred to in the previous citations as being “software-based.”),
the tuned resonator software filter is a function of a discrete sampling time (see col. 9, lines 39-55 for the angular position of the tires being obtained over “a certain increment of time.”), and
the discrete sampling time is a shortest time over which the vehicle-wheel frequency can be measured (see col. 9, lines 39-55 for the angular position of the tires being obtained over “a certain increment of time,” which is based on the “number (N) of pulses received over time interval (T).” Therefore, all the samples N over time interval T are collected and used. The shortest time is the time it takes to perform one pulse. Also note that the wheel frequency is the frequency upon which isolating the nibble is based. For that see col. 1, lines 61-65.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Kobayashi, to add the additional features of isolating the nibble signal includes applying a tuned resonator software filter, the tuned resonator software filter is a function of a discrete sampling time, and the discrete sampling time is a shortest time over which the vehicle-wheel frequency can be measured, as taught by Oblizajek. The motivation for doing so would be to compensate for steering nibble with the greatest accuracy possible given the available sensors, as recognized by Oblizajek (see col. 1, lines 10-12 and col. 18, lines 57-67). Also, software based tuning is cost efficient, as recognized by Oblizajek (see col. 18, lines 55-57),
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 21, Kobayashi and Oblizajek teach the computer of claim 12.
However, Kobayashi does not appear to explicitly further teach:
A computer wherein:
the tuned resonator software filter is a function of a discrete sampling time, and
the discrete sampling time is a shortest time over which the vehicle-wheel frequency can be measured.  
Yet Oblizajek teaches: 
A computer wherein:
the tuned resonator software filter is a function of a discrete sampling time (see col. 9, lines 39-55 for the angular position of the tires being obtained over “a certain increment of time.”), and
the discrete sampling time is a shortest time over which the vehicle-wheel frequency can be measured (see col. 9, lines 39-55 for the angular position of the tires being obtained over “a certain increment of time,” which is based on the “number (N) of pulses received over time interval (T).” Therefore, all the samples N over time interval T are collected and used. The shortest time is the time it takes to perform one pulse. Also note that the wheel frequency is the frequency upon which isolating the nibble is based. For that see col. 1, lines 61-65.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer, as taught by Kobayashi and Oblizajek, to add the additional features of a computer wherein the tuned resonator software filter is a function of a discrete sampling time, and the discrete sampling time is a shortest time over which the vehicle-wheel frequency can be measured, as taught by Oblizajek. The motivation for doing so would be to compensate for steering nibble with the greatest accuracy possible given the available sensors, as recognized by Oblizajek (see col. 1, lines 10-12 and col. 18, lines 57-67). Also, software based tuning is cost efficient, as recognized by Oblizajek (see col. 18, lines 55-57),
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 22, Kobayashi and Oblizajek teach the method of claim 18.
However, Kobayashi does not appear to explicitly further teach:
A method wherein:
the tuned resonator software filter is a function of a discrete sampling time, and
the discrete sampling time is a shortest time over which the vehicle-wheel frequency can be measured.  
Yet Oblizajek teaches: 
A computer wherein:
the tuned resonator software filter is a function of a discrete sampling time (see col. 9, lines 39-55 for the angular position of the tires being obtained over “a certain increment of time.”), and
the discrete sampling time is a shortest time over which the vehicle-wheel frequency can be measured (see col. 9, lines 39-55 for the angular position of the tires being obtained over “a certain increment of time,” which is based on the “number (N) of pulses received over time interval (T).” Therefore, all the samples N over time interval T are collected and used. The shortest time is the time it takes to perform one pulse. Also note that the wheel frequency is the frequency upon which isolating the nibble is based. For that see col. 1, lines 61-65.)
see col. 1, lines 10-12 and col. 18, lines 57-67). Also, software based tuning is cost efficient, as recognized by Oblizajek (see col. 18, lines 55-57),
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Oblizajek in further view of Nishimura (U.S. Pat. Pub. No. US2019/0023311 A1).

Regarding claim 11, Kobayashi and Oblizajek teach the computer of claim 6.
Yet Kobayashi and Oblizajek do not appear to explicitly further teach:
A computer, wherein the motor torque is a sum of 
(1) a power-assist torque determined from the steering-column torque and 
(2) an inversion of the nibble signal shifted by the phase shift.  
However, Nishimura teaches:
see paragraph 0022), wherein the motor torque is a sum of 
(1) a power-assist torque determined from the steering-column torque and 
(2) an inversion of the nibble signal shifted by the phase shift (see Nishimura, paragraph 0027 and Fig. 4 for the compensation component, Tr*, and the assist component, Ta*, being summed at block 72, to produce the motor torque, T*. For the fact that  Tr* is an inversion, see Fig. 5 and paragraph 0034.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kobayashi, Oblizajek to add the additional features of a computer wherein the motor torque is a sum of (1) a power-assist torque determined from the steering-column torque and (2) an inversion of the nibble signal shifted by the phase shift, as taught by Nishimura. The motivation for doing so would be suppress a “vibration caused in the steering mechanism by a moment load of the steered wheel,” as recognized by Nishimura (see paragraph 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Allowable Subject Matter
Claims 8, 15, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 8, 15, and 19 would be allowable for disclosing the steering system of claim 1, the computer of claim 6, the method of claim 13, or the steering system of claim 1, respectively, wherein the all-pass filter is a second-order all-pass filter.  
The closest prior art of record is Kobayashi. Kobayashi teaches an all-pass filter in Fig. 9, item 118-1A. However, the equation in the box of Fig. 9 is a first-order equation. Kobayashi does not state that the equation could be a second-order equation. Since no other prior art of record besides Kobayashi teaches an all-pass filter with a nibble signal and wheel frequency as an input.
Oblizajek teaches performing phase adjustment on the nibble signal (see at least col. 15, line 38 – col. 16, line 46). Oblizajek cites the transfer function involved in equation 2 but does this equation does not appear to be a second-order transfer function either. 
Other prior art in the same area of endeavor does not teach an all-pass filter receiving wheel frequency and the nibble signal. Still other prior art in different areas of endeavor are not seeking to solve the same problem of isolating a nibble signal. Therefore, there would not be a motivation to combine. Therefore, the claims would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Recker (US 20090125186 A1) teaches a system wherein isolating the nibble signal includes applying a tuned resonator software filter (see paragraph 0037). But the only mention of the sampling time does not specify that it is a shortest time over which the vehicle-wheel frequency can be measured.  
Vice (US20020105233 A1) teaches a tuned resonator filter. Claim 9 mentions a sampling time but does not mention that it is the shortest time over which over which the vehicle-wheel frequency can be measured. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.M.R./           Examiner, Art Unit 3665                                                                                                                                                                                             


/DONALD J WALLACE/Primary Examiner, Art Unit 3665